Reason exists for a new trial in this case because of the possible duplication of questions in the special verdict.  The question criticized is not without meaning and under the charge of the court it may be said that it was capable of more than one interpretation.
The evidence shows a child at play and that he was failing to protect himself was known to the defendant.  Under the doctrine of Ruka v. Zierer (1928), 195 Wis. 285,218 N.W. 358, the proportion of negligence as fixed by the jury was warranted.  It is only because the import and purpose of the criticized question is capable of being misunderstood that we can send the case back for a new trial in the interests of justice instead of remanding it for the purpose of reinstating the jury's answer to the proportion-of-negligence question and granting judgment to the plaintiff.  If the doctrine of the Ruka v.Zierer Case does not obtain, and if the jury had been fully instructed, then the trial court was correct in changing the answer as to the proportion of negligence from ten per cent to fifty per cent.